199 F.3d 1343 (D.C. Cir. 2000)
GTE New Media Services Incorporated, Appelleev.BellSouth Corporation, et al., Appellants
No. 99-7097
United States Court of Appeals FOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued November 17, 1999Decided January 11, 2000

Appeal from the United States District Court for the District of Columbia, (No. 97cv02314)
Charles Rothfeld argued the cause for appellants. With him  on the briefs were Richard J. Favretto, Andrew J. Morris  and Miriam R. Nemetz.
Thomas A. Isaacson argued the cause for appellee. With  him on the brief were Robert F. Ruyak and Alan M. Wiseman.  Kenneth W. Brothers, Mark C. Hansen, Stephen A.  Weisbrod and Glenn B. Manishin entered appearances.
Before:   Edwards, Chief Judge, Sentelle and Randolph,  Circuit Judges.
Opinion for the Court filed by Chief Judge Edwards.
Edwards, Chief Judge:


1
The matter at hand involves an  interlocutory appeal brought pursuant to 28 U.S.C. § 1292(b).   The issues presented are whether the District Court may  assert personal jurisdiction over the defendants and whether  venue is proper in the District of Columbia ("District") when  the defendants' sole contact with this forum is the operation  of Internet websites that are accessible to persons in the  District.  The District Court tentatively concluded that the  quality and nature of the websites militated in favor of  personal jurisdiction.  The trial judge noted, however, that  "[a]ll of the interactive website cases reviewed [by the District Court] involved defendants with at least some physical  contact with the forum," whereas the defendants in this case  have no physical contact with the forum.  GTE New Media  Servs., Inc. v. Ameritech Corp., Order Certifying for Interlocutory Appeal the Court's Ruling That Personal Jurisdiction  Exists and Staying Proceedings at 3, reprinted in J.A. 218.   Given the unusual circumstances of this case, the District  Court determined that the questions of personal jurisdiction  and venue should be certified for immediate review by this  court.


2
The underlying action in this case rests on a complaint by  GTE Media Services, Inc. ("GTE") against various defendants, including BellSouth Corp., BellSouth Enterprises, Inc.,  BellSouth Advertising & Publishing Corp., Intelligent Media  Ventures, Inc., SBC Communications Inc., Pacific Telesis  Group, Pacific Bell Interactive Media, US West, Inc., and US  West Media Group, for alleged violations of Sections 1 and 2  of the Sherman Antitrust Act.  GTE contends that the defendants engaged in a conspiracy with an illicit purpose to  dominate the Internet business directories' market.  The  defendants, in turn, moved to dismiss the complaint for want  of personal jurisdiction.  The defendants argue that the mere  ability of District residents to access the defendants' Internet Yellow Pages from locations within the city is insufficient to  establish personal jurisdiction.


3
GTE contends that the action, tortious injury, and "persistent course of conduct" required under the District's long-arm  statute are established, because the defendants have entered  into an agreement outside of the District with a purpose of  causing Internet users in the District to use the defendants'  Internet links to pursue business leads in the District.  In  other words, GTE asserts that the alleged conspiracy was  designed to cause Internet users who otherwise would have  had access to GTE's links to be diverted to the defendants'  links, which in turn resulted in more advertising revenue for  the defendants.  GTE argues, in the alternative, that Section  12 of the Clayton Act provides an independent basis for  personal jurisdiction.


4
On the record at hand, we hold that the District Court  erred in concluding that there is sufficient evidence here to  support personal jurisdiction.  And GTE's tortured interpretation of Section 12 of the Clayton Act cannot save the day.   However, at this juncture of the case, GTE is still free to  supplement the record through jurisdictional discovery.  The  case is hereby remanded to the District Court for further  proceedings, including additional discovery and possible  amendments to the complaint, should that be deemed warranted.  We decline to pass upon the District Court's theory  of jurisdiction, which is premised on the supposed existence of  certain facts to show substantial effects, when we have no  way of knowing whether there are indeed facts to support the  asserted theory.  And we reject GTE's theory of jurisdiction,  which appears to rest on a view that mere accessibility to an  Internet site in the District is enough of a foundation upon  which to base personal jurisdiction.

I. Background

5
The relevant facts are relatively simple.  GTE alleges that  in July 1997, five regional Bell operating companies (Ameritech Corp., Bell Atlantic, BellSouth, SBC Corp., US West)  and their relevant subsidiaries conspired to capture, control, and dominate the Internet business directories' market.  See  GTE New Media Servs. Inc. v. Ameritech Corp., 97-CV-2314,  Mem. Op. at 5-6, reprinted in Joint Appendix ("J.A.") 185-86.   After the alleged conspirators held meetings in California,  Colorado, Georgia, and Michigan, they agreed to provide  jointly a coded map of the United States that would allow  users of their Internet Yellow Pages to access particular  states and particular businesses.  Each of the regional Bell  operating companies would provide exclusive service to a  particular region, and the other companies apparently agreed  not to compete with the designated exclusive server in its  given region.  The regions designated to each regional Bell  operating company corresponded to the region to which the  company provided telecommunications service.  See id. at 5,  reprinted in J.A. 185.  The regional Bell operating companies' next step was to obtain exclusive links for their map on  well-known Internet browser sites run by Netscape Communications Corp. ("Netscape") and Yahoo, Inc!  ("Yahoo"), to  ensure that users of these popular sites would be specifically  directed to the operating companies' Internet Yellow Pages.


6
Before the alleged conspiracy, GTE had a non-exclusive  contract with Netscape, pursuant to which Netscape offered a  choice of Internet business directories on its site, including  GTE's SuperPages.  See id. at 7, reprinted in J.A. 187.   When users accessed the "Yellow Pages" option on Netscape's toolbar, they had access to GTE's website.  GTE  asserts, however, that Netscape terminated this arrangement  on July 18, 1997, by removing its links to GTE's SuperPages,  including hyperlinks on Yahoo.


7
On October 6, 1997, GTE filed its complaint against the five  regional Bell operating companies, Netscape, and Yahoo,  claiming, among other things, violations of Sections 1 and 2 of  the Sherman Antitrust Act.  Several defendants (i.e., BellSouth, SBC Corp. and US West, excepting US West Dex,  Inc.) moved to dismiss the complaint for lack of personal  jurisdiction;  two (i.e., BellSouth and SBC Corp.) also argued  that venue was improper in the District of Columbia.  On  September 28, 1998, the District Court denied both motions  to dismiss, finding that (1) the court had personal jurisdiction under section 13-423(a)(4) of the D.C. long-arm statute, because GTE had sufficiently alleged a tortious injury in the  District caused by the defendants' acts outside of the District;   and (2) because venue is proper under 28 U.S.C. § 1391  wherever a party is subject to personal jurisdiction, the  finding of personal jurisdiction also resolved the venue question.  On March 29, 1999, however, the District Court certified an order for interlocutory appeal and ordered a stay of  proceedings.  The District Court noted that, although it had  found that the defendants operated an interactive website  that supported a finding of personal jurisdiction,


8
the instant case differs from any other reported case ...       in that it involves an interactive website with no other       contacts with the District of Columbia.  All of the interactive website cases reviewed by this court involved       defendants with at least some physical contact with the       forum.  While this court has concluded that the quality       and nature of the [operating companies'] website favors       the exercise of personal jurisdiction in the District of       Columbia, certainly a substantial ground for difference of       opinion concerning the ruling exists.


9
GTE New Media Servs. Inc., Order Certifying for Interlocutory Appeal the Court's Ruling That Personal Jurisdiction  Exists and Staying Proceedings at 3, reprinted in J.A. 218  (emphasis added).  On April 8, 1999, the defendants filed a  petition for permission to appeal.  This court entered an  order granting permission to appeal on May 28, 1999.

II. Discussion

10
A.    The District of Columbia Long-Arm Statute and the       Due Process Clause of the U.S. Constitution


11
To establish personal jurisdiction over a non-resident, a  court must engage in a two-part inquiry:  A court must first  examine whether jurisdiction is applicable under the state's  long-arm statute and then determine whether a finding of  jurisdiction satisfies the constitutional requirements of due  process.  See United States v. Ferrara, 54 F.3d 825, 828 (D.C.  Cir. 1995).


12
The District's long-arm statute provides, in relevant part,  that:


13
[a] District of Columbia court may exercise personal       jurisdiction over a person, who acts directly or by an       agent, as to a claim for relief arising from the person's    (1) transacting any business in the District of Columbia;        ... (4) causing tortious injury in the District of Columbia       by an act or omission outside the District of Columbia if       he [i] regularly does or solicits business, [ii] engages in       any other persistent course of conduct, or [iii] derives       substantial revenue from goods used or consumed, or       services rendered, in the District of Columbia.


14
D.C. Code Ann. § 13-423(a) (1981).  A plaintiff seeking to  establish jurisdiction over a non-resident under the foregoing  provisions of the long-arm statute must demonstrate, pursuant to section (a)(1), that the plaintiff transacted business in  the District, or show, pursuant to section (a)(4), that the  plaintiff caused a tortious injury in the District, the injury  was caused by the defendant's act or omission outside of the  District, and the defendant had one of the three enumerated  contacts with the District.  Section (a)(1)'s "transacting any  business" clause generally has been interpreted to be coextensive with the Constitution's due process requirements and  thus to merge into a single inquiry.  See Ferrara, 54 F.3d at  828.  Section (a)(4) has been construed more narrowly, however.  See Crane v. Carr, 814 F.2d 758, 762 (D.C. Cir. 1987)  ("The drafters of this provision apparently intended that the  (a)(4) subsection would not occupy all of the constitutionally  available space....  This court has explicitly noted, moreover, that (a)(4) of the D.C. long-arm statute may indeed stop  short of the outer limit of the constitutional space.").


15
Even when the literal terms of the long-arm statute have  been satisfied, a plaintiff must still show that the exercise of  personal jurisdiction is within the permissible bounds of the  Due Process Clause.  In other words, a plaintiff must show  "minimum contacts" between the defendant and the forum  establishing that "the maintenance of the suit does not offend  traditional notions of fair play and substantial justice."  Inter-national Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)  (internal quotation marks omitted).  Under the "minimum  contracts" standard, courts must insure that "the defendant's  conduct and connection with the forum State are such that he  should reasonably anticipate being haled into court there."   World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297  (1980).


16
Cases applying the familiar personal jurisdiction analysis to  the Internet are thus far relatively scarce;  only the Second,  Fifth, Sixth, and Ninth Circuits have ventured into this  domain.  Three decisions among the five issued by these four  appellate courts have dismissed complaints for want of personal jurisdiction.


17
In Bensusan Restaurant Corp. v. King, 126 F.3d 25, 29 (2d  Cir. 1997), for example, the Second Circuit found that the  operator of a Missouri jazz club named "The Blue Note" did  not commit tortious acts in New York within the meaning of  New York's long-arm statute when he established an Internet  website for his club that contained a hyperlink to a New York  club of the same name.  The court held that, because the  Missouri club operator should not have reasonably expected  his allegedly tortious acts to have consequences in New York  and because he did not significantly engage in interstate  commerce, it would not extend long-arm jurisdiction under  another subsection of the long-arm statute.


18
Similarly, in Mink v. AAAA Development LLC, 190 F.3d 333, 336-37 (5th Cir. 1999), the Fifth Circuit declined to find  personal jurisdiction in a case in which the developer of a  computer software program brought an action against purported competitors and sought to rest personal jurisdiction on  a finding that the defendant operated an Internet website  that was accessible by residents in the forum state.  The  court reasoned that "[t]here was no evidence that [the defendant] conducted business over the Internet by engaging in  business transactions with forum residents or by entering  into contracts over the Internet."  Id. at 337.  Thus, although  the defendant's website had an e-mail address that allowed  consumers to interact with the company, the court noted that "[t]here is no evidence ... that the website allows [the  defendant] to do anything but reply to e-mail initiated by  website visitors."  Id.  The court also noted that the website  was not interactive enough to support a finding of jurisdiction, because customers could not purchase anything on-line.   See id.


19
Finally, in Cybersell, Inc. v. Cybersell, Inc., 130 F.3d 414,  419-20 (9th Cir. 1997), the Ninth Circuit declined to find  personal jurisdiction in an infringement action in Arizona  against a Florida corporation that provided consulting services for strategic management on the web and used the same  name as the plaintiff's corporation.  The court found that the  challenged web page was essentially passive.  The court  found that there was "no question that anyone, anywhere  could access that home page and thereby learn about the  services offered," but it failed to "see how from that fact alone  it can be inferred that [the defendant] deliberately directed  its merchandising efforts toward Arizona residents."  Id. at  419.  In addition, the court noted that because the defendant  did not encourage people in Arizona to access its sites and  there was no evidence that any part of the defendant's  business was sought or achieved in Arizona--in fact, no  Arizona resident other than the plaintiff had ever "hit" the  defendant's site--there was no purposeful availment and thus  no personal jurisdiction.  See id.


20
The two decisions in which appellate courts have found  personal jurisdiction in cases involving Internet-related disputes present facts that are quite different from those in the  instant case.  In CompuServe, Inc. v. Patterson, 89 F.3d 1257, 1264 (6th Cir. 1996), for example, the Sixth Circuit  found personal jurisdiction over a defendant in Ohio, because  the defendant had entered into a contract that allowed him to  market his software in other states with Ohio-based CompuServe acting as his distributor.  The court concluded that it  was reasonable to subject the defendant to suit in Ohio,  because it was home to the computer network service that he  himself had chosen to employ.  The court also determined  that the defendant was on notice that he had created a  connection with Ohio, because (1) he had entered into con-tracts that would be governed by Ohio law with an Ohio based company;  and (2) he sent his software, via electronic  links, to Ohio and advertised his products on CompuServe.   The court highlighted that "it is Patterson's relationship with  CompuServe as a software provider and marketer that is  crucial to this case."  Id. at 1264.  In this case, however, GTE  has yet to offer evidence of either a contractual relationship  or a comparable marker of activity directed uniquely toward  the District.


21
Likewise, in Panavision International, L.P. v. Toeppen,  141 F.3d 1316 (9th Cir. 1998), the Ninth Circuit upheld  personal jurisdiction in a case involving a "cyber-pirate" (i.e.,  someone who steals valuable trademarks, establishes domain  names on the Internet using the trademarks, and then offers  to sell the domain names back to the rightful trademark  owners), see id. at 1318, by employing the "effects doctrine,"  which holds that "jurisdiction may attach if the defendant's  conduct is aimed at or has an effect in the forum state."  Id.  at 1321.  The court concluded that "[t]he brunt of the harm to  Panavision was felt in California," given that Panavision's  principal place of business was in California and "the heart of  the theatrical motion picture and television industry is located  there."  Id.  In the instant case, unlike Panavision, there is  nothing as yet to indicate that the defendants engaged in  unabashedly malignant actions directed at or felt in this  forum.


22
The District Court in this case asserted personal jurisdiction, pursuant to D.C. Code Ann. § 13-423(a)(4), on the  ground that the defendants allegedly caused tortious injury in  the District by an act outside the District followed by a  persistent course of conduct in the District.  Under this  theory of jurisdiction, it does not matter that the defendants  have no demonstrated physical contacts in the District.   Rather, it is enough, according to the District Court, that the  defendants entered into an agreement outside of the District  with an eye toward attracting Internet users in the District to  their websites (instead of to GTE's SuperPages) and thereby  draw advertisers away from GTE.  The District Court found  that, on these asserted facts alone, the defendants foreseeably caused tortious injury to GTE's business in this forum.  See  Ameritech Corp., Mem. Op. at 10, reprinted in J.A. 190.  The  defendants' course of conduct was seen to be "persistent" by  the District Court, because their websites are "highly interactive" with District users and significantly commercial in both  quality and nature.  Id. at 11-12, reprinted at J.A. 191-92.   We disagree with this line of reasoning.


23
There is no evidence in this record to support the claim  that the defendants "secured advertising revenue by increasing the user traffic on their websites."  Id. at 13, reprinted at  J.A. 193.  At best, GTE has provided only conclusory statements and intimations to buttress its assertion that it lost  advertising revenues as a result of the defendants' actions.   These are not enough.  Cf. First Chicago Int'l v. United  Exchange Co., 836 F.2d 1375, 1378-79 (D.C. Cir. 1988) ("Conclusory statements ... '[do] not constitute the prima facie  showing necessary to carry the burden of establishing personal jurisdiction.'  ... [T]he 'bare allegation' of conspiracy or  agency is insufficient to establish personal jurisdiction." (citation omitted)).  We will neither assume nor infer that the  alleged conspiracy had substantial effects of the sort alleged  by GTE, because to do so would be to assume or infer the  answer to the very question that is before us.


24
Furthermore, it is difficult to understand, at least on the  present record, what tortious injury has been suffered by  GTE in the District.  GTE claims that it has lost advertising  revenues by virtue of the defendants' allegedly unlawful  conspiracy.  However, nothing has been offered to indicate  that these advertising revenues were lost in the District,  either by lost sales or lost revenue collections.


25
Additionally, personal jurisdiction surely cannot be based  solely on the ability of District residents to access the defendants' websites, for this does not by itself show any persistent  course of conduct by the defendants in the District.  Access  to a website reflects nothing more than a telephone call by a  District resident to the defendants' computer servers, all of  which apparently are operated outside of the District.  And,  as this court has held, mere receipt of telephone calls outside the District does not constitute persistent conduct "in the  District" within the meaning of the long-arm statute.  See  Tavoulareas v. Comnas, 720 F.2d 192, 194 (D.C. Cir. 1983).


26
Finally, GTE appears to suggest that, when a District  resident accesses the defendants' Yellow Pages websites, the  defendants are somehow "transacting business" in the District.  This is a far-fetched claim on this record.  Access to an  Internet Yellow Page site is akin to searching a telephone  book--the consumer pays nothing to use the search tool, and  any resulting business transaction is between the consumer  and a business found in the Yellow Pages, not between the  consumer and the provider of the Yellow Pages.  In short,  there is nothing here to indicate that District residents actually engage in any business transactions with the defendants.


27
When stripped to its core, GTE's theory of jurisdiction  rests on the claim that, because the defendants have acted to  maximize usage of their websites in the District, mere accessibility of the defendants' websites establishes the necessary  "minimum contacts" with this forum.  See Br. for Appellee at  16.  This theory simply cannot hold water.  Indeed, under  this view, personal jurisdiction in Internet-related cases  would almost always be found in any forum in the country.   We do not believe that the advent of advanced technology,  say, as with the Internet, should vitiate long-held and inviolate principles of federal court jurisdiction.  The Due Process  Clause exists, in part, to give "a degree of predictability to  the legal system that allows potential defendants to structure  their primary conduct with some minimum assurance as to  where that conduct will and will not render them liable to  suit."  World-Wide Volkswagen Corp., 444 U.S. at 297.  In  the context of the Internet, GTE's expansive theory of personal jurisdiction would shred these constitutional assurances  out of practical existence.  Our sister circuits have not accepted such an approach, and neither shall we.

B.   The Clayton Act

28
GTE asserts an alternative basis for personal jurisdiction,  resting on Section 12 of the Clayton Act, 15 U.S.C. § 22  (1994).  Section 12 provides:


29
Any suit, action, or proceeding under the antitrust       laws against a corporation may be brought not only in       the judicial district whereof it is an inhabitant, but also in       any district wherein it may be found or transacts business;  and all process in such cases may be served in the       district of which it is an inhabitant, or wherever it may       be found.


30
15 U.S.C. § 22 (emphasis added).  The language of the  statute is plain, and its meaning seems clear:  The clause  before the semi-colon relates to a supplemental basis for  venue in actions under the Clayton Act;  the clause after the  semi-colon relates to nationwide service of process in antitrust cases;  and invocation of the nationwide service clause  rests on satisfying the venue provision.


31
Although both parties agree that the clause regarding  nationwide service also confers nationwide jurisdiction, they  disagree over whether the venue clause must be satisfied for  there to be nationwide personal jurisdiction over defendants  in antitrust cases.  The defendants argue that "[p]roper  venue under Section 12 is ... a prerequisite for nationwide  service (and jurisdiction):  [I]f venue does not lie under the  provision, nationwide service is impermissible."  See Reply  Br. of Appellants at 22.  GTE contends that compliance with  Section 12's venue provision is not a prerequisite for use of its  national jurisdiction provision.  More specifically, GTE argues that venue may be obtained under either Section 12 or  under the general federal venue provision of 28 U.S.C.  § 1391, and that use of either route allows resort to Section  12's national jurisdiction provision.


32
GTE relies on Go-Video, Inc. v. Akai Electric Co., 885 F.2d 1406 (9th Cir. 1989), to buttress its position.  In Go-Video, the  Ninth Circuit rejected the argument that Section 12 must be  read as an "integrated whole," even though the reference to  serving process "in such cases" clearly seems to require that  the preceding clause's venue requirements be established  before nationwide service can be authorized. The court reasoned that "as a general matter, courts have interpreted  special venue provisions to supplement, rather than preempt,  general venue statutes."  Id. at 1409.  Under this analysis, an interpretation of Section 12 that viewed the first clause as  restricting the second clause would contradict the general  view of Section 12 as expanding the bounds of venue.  We  disagree with the reasoning of the Ninth Circuit.


33
The desire to view Section 12's venue provision as expansive does not justify the Ninth Circuit's total disregard of the  first clause, particularly given the literal convolutions required to jettison the first clause.  Indeed, it seems quite  unreasonable to presume that Congress would intentionally  craft a two-pronged provision with a superfluous first clause,  ostensibly link the two provisions with the "in such cases"  language, but nonetheless fail to indicate clearly anywhere  that it intended the first clause to be disposable.  Even the  Ninth Circuit seems to recognize that its sweeping interpretation of Section 12 tends to make the venue provision "wholly  redundant."  Id. at 1413.


34
On the question of the meaning of Section 12, we align  ourselves with the position taken by the Second Circuit.  See  Goldlawr, Inc. v. Heiman, 288 F.2d 579, 581 (2d Cir. 1961),  rev'd on other grounds, 369 U.S. 463 (1962).  The court in  Goldlawr reasoned that Section 12


35
specifies where suit against a corporation under the       antitrust laws may be brought, namely, in a district       where it is an inhabitant and also where 'it may be found       or transacts business.'  Conversely, it should follow that       if a corporation is not an inhabitant of, is not found in,       and does not transact business in, the district, suit may       not be so brought.  By statutory grant if suit is brought       as prescribed in this section 'all process in such cases       may be served in the district of which it [the corporation]       is an inhabitant, or wherever it may be found.'  Thus, 'in       such cases,' Congress has seen fit to enlarge the limits of       the otherwise restricted territorial areas of process.  In       other words, the extraterritorial service privilege is given       only when the other requirements are satisfied.


36
Id.


37
In our view, the Second Circuit's unadorned interpretation  of Section 12 is clearly correct.  See also Herbert Hoven-kamp, Personal Jurisdiction and Venue in Private Antitrust  Actions in the Federal Courts, 67 Iowa L. Rev. 485, 509 (1982)  ("A better approach is to interpret section 12 the way it is  written.  Worldwide service is proper only when the action is  brought in the district where the defendant resides, is found,  or transacts business.").  A party seeking to take advantage  of Section 12's liberalized service provisions must follow the  dictates of both of its clauses.  To read the statute otherwise  would be to ignore its plain meaning.  Thus, because GTE  has not shown that the defendants were inhabitants of, may  be found in, or transacted business in the District, as required  by Section 12's first clause, it cannot avail itself of Section  12's second clause.

C.   Jurisdictional Discovery

38
Finally, GTE contends that if, on the existing record, there  are insufficient grounds to support personal jurisdiction, it is  still entitled to jurisdictional discovery.  We agree.  This  court has previously held that if a party demonstrates that it  can supplement its jurisdictional allegations through discovery, then jurisdictional discovery is justified.  See Crane, 814 F.2d at 760 (vacating, in part, the District Court's judgment,  because "Crane's case was dismissed with no opportunity for  discovery on the issue of personal jurisdiction").


39
Such is the case here.  The record now before this court is  plainly inadequate.  We do not even know for certain which  defendants own and operate which websites.  Even the parties at oral argument agreed that the jurisdictional questions  at issue are quite different for some defendants as opposed to  others.  And, as the record now stands, there is absolutely no  merit to GTE's bold claim that the parent companies and  subsidiaries involved in this lawsuit should be treated identically.  Jurisdictional discovery will help to sort out these  matters.  GTE also claims that it may be able to present new  facts to bolster the District Court's theory of "substantial  effects" within the District.  We cannot tell whether jurisdictional discovery will assist GTE on this score, but it is entitled  to pursue precisely focused discovery aimed at addressing  matters relating to personal jurisdiction.

III. Conclusion

40
For the foregoing reasons, the case is hereby remanded to  the District Court for further proceedings.